DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments, And/Or Claims
Claims 1-2 are pending and under examination.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 108, paragraph [00265]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description in this case only sets forth a method of treating serous ovarian cancer in a subject in need thereof comprising administering a therapeutic effective amount of an anti-activin-A antibody to the subject comprising a light chain variable domain amino acid sequence selected from L1-L14 and a heavy chain variable domain amino acid sequence selected from H1-H14, and therefore the written description is not commensurate in scope with “ a method of treating a serous ovarian cancer in a subject in need of by administering (i) a light chain variable domain, (ii) a heavy chain variable domain or (iii) any light chain variable domain or heavy chain variable domain encoded by a nucleic acid sequence that hybridizes under moderately stringent conditions to a nucleic acid sequence encoding a light chain variable domain L1-L14 or a heavy chain variable domain encoding H1-H14.
The claims broadly encompass a method of treating serous ovarian cancer in a subject in need thereof comprising administering any anti-activin antibody that comprises a light chain variable region that has similarity with an amino acid sequence encoded by a nucleic acid sequence that hybridizes in moderately stringent condition with a nucleic acid sequence encoding the light chain variable domain of L1-L14, or a heavy chain variable region that has similarity with an amino acid sequence encoded by a nucleic acid sequence that hybridizes in moderately stringent condition with a nucleic acid sequence encoding the heavy chain variable domain H1-H14.
The specification on pg.41-66, discloses a total of 14 antibodies that binds to activin-A. The specification fails to disclose any antibody that is encoded by a nucleic acid sequence that hybridizes in a moderate condition to a nucleic acid sequence encoding any of L1-L14 or H1-H14 amino acid sequences and that function as anti-activin-A. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Making a polyclonal antibody against a polypeptide is well known in the art.  Chamow and Ashkenazi state on page 52, 1st paragraph (TIBTECH 14: 52-60, 1996) teach that making human monoclonal antibodies (mAbs) which are suitable for therapeutics are difficult for two reasons. First, humans are generally tolerant to their own antigens. Second, ethical considerations place restrictions on the active immunization of humans for the purpose of generating mAbs. They suggest that alternative technologies have been used to generate mAbs for therapeutic purposes, such technologies are (i) to produce chimeric or humanized antibodies, (ii) to select antibodies from phage display library, (iii) to generate human antibodies in animals such 
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any anti-activin-A that is encoded by a nucleic acid that moderately hybridizes to the nucleic acid sequences that encodes amino acid sequences selected from L1-L14 or H1-H14 can treat a serous ovarian cancer in a subject in need thereof” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of treating serous ovarian cancer in subject in need thereof comprising administering a monoclonal antibody that specifically binds to activin-A and comprises a light chain variable domain selected from amino acid sequence L1-L14 and a heavy chain variable domain selected from amino acid sequence H1-H14, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The instantly claims are broadly drawn to a method of treating serous ovarian cancer in a subject in need thereof comprising any anti-activin A antibody wherein the antibody comprises a light chain variable domain  selected from L1-L14, or a heavy chain domain selected from amino acid sequence H1-H14.
Han et al teach making monoclonal antibodies against activing-A and a method of treating diseases associated with activin-A overexpression 0202-0203]. They teach a pharmaceutical composition comprising an anti-activin A and method of treating a disease by reducing the activity of activin-A in a subject and that such diseases include ovarian cancer [0037, 0204]. They teach that ovarian cancer may be for example ovarian epithelial cancer, ovarian germ-cell tumor, ovarian low malignant potential tumor [0204].  They disclose making 14 monoclonal antibodies (A1-A14) [0103] which are the same antibodies as being instantly claimed and a method of using the same for treating ovarian cancer. They disclose the amino acid sequence of L1-L14 (light chain variable sequences), H1-H14 (heavy chain variable sequences) and CDRs of light chain and heavy chain variable regions [0100-0105]. They do not teach that that said ovarian cancer is serous ovarian cancer.
Cooke and Brenton ovarian cancers comprise serous ovarian cancer which accounts for most ovarian-cancer mortality (see abstract). They teach that this disease initially responds well to platinum-based chemotherapy, however this cancer becomes resistant to the treatment (see page 1171, right col.). Therefore, it would have been obvious to try 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to treat serous ovarian cancer as taught by Cooke and Brenton by administering an anti-activin-A antibody as taught by Han et al. Further, one of ordinary skill of the art would have been motivated to treat a serous ovarian cancer by administering an anti-activin-A antibody because serous ovarian cancer is a prevalent ovarian cancer which becomes resistant to platinum treatment and therefore, one ordinary skill would administer an anti-activin-A antibody as taught by Han et al. Additionally, one would have a reasonable expectation of success in treating serous ovarian cancer by administering an anti-activin-A antibody because Han et al teach for treating various ovarian cancers with an anti-activin-A antibody. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the art. Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
 Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646